DETAILED ACTION
Claims 8-10, 19, and 20 are canceled.  Claim 23 is new.  Claims 1 and 14 are amended.  A complete action on pending claims 1-7, 11-18, and 21-23 appears below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
Claims 1-7, 14-18, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Price et al. US 20150141981 (Price), in view of Banko et al. US 5800448 (Banko), Mathonnet US 20110213397 (Mathonnet), and Bagwell et al. US 20150073357 (Bagwell).
Regarding claim 1-5, 7, 14-16, and 21-23, Price teaches a housing (Fig. 2 handle assembly 120); a shaft coupled to the housing defining a longitudinal axis (Fig. 2 shaft assembly 130), the shaft having an end- effector assembly at a distal end thereof (Fig. 2 end effector 140), the end-effector assembly including opposing first (Fig. 2 clamp arm 144) and second jaw (Fig. 2 blade 160) members, at least one of the first or second jaw members movable from a first position wherein the first and second jaw members are disposed in spaced relation relative to one another to at least a second position closer to one another wherein the first and second jaw members cooperate to grasp tissue therebetween (par. [0035]), the first jaw member including a first tissue- engaging surface (Fig. 3 surface of 144 facing blade 160), the second jaw member including a second tissue-engaging surface (Fig. 3 surface of 160), an oscillation mechanism, vibration coupler that is aligned with the second jaw member along the longitudinal axis, configured to mechanically vibrate the second jaw member (pars. [0029], [0030] and [0035] blade 160 vibrates ultrasonically from the vibrations produced by the ultrasonic transducer, the transducer is couple to the waveguide which carries the vibrations to the blade) such that the protruding element translates in a direction parallel to the longitudinal axis to mechanically cut tissue disposed between the first and second tissue-engaging surfaces with the protruding element (par. [0035] end effector 40 is similar to 140, par. [0030] the blade moves longitudinally),
wherein at least one of the protruding element or the second tissue-engaging surface is configured to be electrically connectable to a monopolar active terminal of an electrosurgical generator (Fig. 3 and par. [0036] electrode surface 150),
wherein the second jaw member is configured to transmit the mechanical vibration to provide the mechanical cutting action on tissue while monopolar electrosurgical energy is provided to at least one of the protruding element or the second tissue-engaging surface when the first and second jaw members are disposed in the first position (functional limitation, the second jaw member would be capable of preforming par. [0058] simultaneous RF and ultrasound delivery).
Price does not explicitly teach a protruding element extending therefrom, wherein the protruding element is configured as an elongated strip extending along a length of the second jaw member, wherein the protruding element includes serrations, and a voice coil oscillation mechanism including a magnet element and a coil element, the magnet element positioned proximal to the coil element and operably coupled thereto.
Banko, in an analogous electrosurgical instrument, teaches serrated cutting edges on the ultrasonic blade (Fig. 1C).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the ultrasonic blade of Price with the teeth of serrated teeth of Banko to add a sawing action to cut tissue (Banko col 4 lines 41-48)).
Price and Banko do not explicitly teach a voice coil oscillation mechanism including a magnet element and a coil element, the magnet element positioned proximal to the coil element and operably coupled thereto.
Mathonnet, in an analogous electrosurgical instrument, teaches a voice coil that is used as the transducer to produce ultrasonic energy for the end effector (par. [0024]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to substitute the piezoelectric oscillation mechanism in the device of Price and Banko to use a voice coil to produce the ultrasonic energy, as taught by Mathonnet, since it is an art recognized alternative to piezoelectric elements (Mathonnet par. [0024]). The voice coil would produce the predictable result of generating ultrasonic energy used to cut and denature tissue.
Price, Banko, and Mothonnet do not explicitly teach a magnet element and a coil element, the magnet element positioned proximal to the coil element and operably coupled thereto.
Bagwell, in an analogous electrosurgical instrument, teaches a magnet 4a that is proximal the coils 2 of the voice coil motor (Fig. 1A).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Price, Banko, and Mothonnet to use a voice coil having the magnets proximal the coils, as taught by Bagwell, so that linear motion is created while limiting rotational motion of the shaft of the device (Bagwell Abstract).
Regarding claims 6 and 17, Price further teaches comprising the vibration coupler including a distal end movably coupled to a proximal end of the second jaw member (par. [0034] instrument 10 is similar to instrument 110 except for the transition of RF energy to touch up bleeding, pars. [0029] and [0030] waveguide/drivetrain).
Regarding claims 7 and 18, the combination of Price, Banko, Mathonnet, and Bagwell further teaches wherein the voice coil oscillation mechanism is coupled to a proximal end of the vibration coupler and configured to generate a mechanical vibration in the vibration coupler (Price pars. [0028] [0029] and [0030] transducer creates vibrations to transmit to the blade which is at the distal end of the waveguide/drivetrain, the waveguide/drivetrain carries the vibrations from the transducer to the blade which is at the distal end, and Mathonnet par. [0024]).
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Price in view of Banko, Mathonnet, and Bagwell as applied to claim 1 above, and further in view of Masuda et al. US 20140142573 (Masuda).
Regarding claims 11-13, Price, Banko, and Mathonnet teach the electrosurgical instrument of claim 1, as taught above.
Price, Banko, Mathonnet, and Bagwell do not explicitly teach a two-stage switch, a first stage of the two-stage switch effecting a first operational mode of at least two operational modes and a second stage of the two-stage switch effecting a second operational mode that is different from the first operational mode.
Masuda, in an analogous grasping treatment device, teaches a lever that has two operational modes one is where the vibrations are activated to assist in the cutting of the tissue (par. [0104]-[0107]). The other mode is when only the electrosurgical energy is provided to the tissue (par. [0112]).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the electrosurgical instrument taught by Price, Banko, and Mathonnet with the switch of Masuda because having a lever that enables the user to shut off the vibrations allows for higher frequency currents to be applied to the tissue providing better coagulation (Masuda par. [0114]).
Response to Arguments
Applicant's arguments filed 6/3/22 have been fully considered but they are not persuasive.  It is important to note that in an interview on January 8th, 2019 (interview summary filed 1/25/19) the applicant admitted that the lack of description regarding the oscillation mechanisms in Figs. 10-13 is because a person of ordinary skill in the art would know how a counterweight, cam, voice coil, etc. operate.  Thus, if the examiner made a proper 103 rejection combining in one of these mechanisms a person of ordinary skill in the art would recognize that that it would act in the same way as that of the applicant; since there is nothing novel about the way these mechanisms operate.  Additionally, since limitations about the surface and protrusions moving independently were removed from the independent claims, Sanai is no longer relied upon.  
The applicant first argues that the motivation of Bagwell of permitting liner motion while limiting rotation is because of the key and coupler not the voice coil and therefore the motivation is erroneous.  First, as seen in the interview summary filed 1/25/19 and if one were to look up a voice coil, this structure is known in the art to have a magnet surrounded by a coil.  The motivation may not be directed to a magnet or coil but it is directed to the voice coil configuration that Bagwell uses.  The voice coil of Bagwell uses the key to prevent movement of the shaft in the motor.  Therefore, the use of the key is part of the voice coil configuration of the device which prevents rotation.  Additionally, a known voice coil is shown in the two references in the attached PTO 892. 
The applicant argues that Price is an ultrasonic device where a voice coil is not.  The applicant gives different frequency ranges that a voice coil operates in.  It is explicitly stated in Mathonnet that a voice coil can be used as a transducer to produce ultrasonic energy.  Further, a piezoelectric element is an alternative to produce ultrasonic vibrations (par. [0024]).  Price uses piezoelectric elements to cause the ultrasonic vibrations.  Therefore, substituting one ultrasonic transducer for another would yield similar results since they Mathonnet describes them as being equivalent ultrasonic energy generators.  Further, in the applicant’s specification the oscillation mechanism can be either piezoelectric elements or a voice coil.  
Last, the applicant states that the limitations for claims 21 and 22 were not addressed and therefore the action cannot be made final.  The examiner disagrees.  In the rejection when directing the applicant to the ultrasonic blade par. [0035] was used where the blade has PTFE which is not conductive except where the electrodes are.  Further, when addressing the electrosurgical energy par. [0036] is used to show that the electrodes receive RF energy.  Therefore, it was shown in the rejection that the blade has conductive and non-conductive portions.  As shown in Banko the serrations are made from the blade.  Thus, when combine the serrations are not part of the electrodes but part of the PTFE coated blade.
Therefore, the arguments presented by the applicant are not persuasive.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN T. CLARK whose telephone number is (408)918-7606.  The examiner can normally be reached on Monday-Friday 7AM-3PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571)272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.T.C./Examiner, Art Unit 3794                                                                                                                                                                                                                                                                                                                                                                                   
/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794